DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0155470) in view of Kamitani (US 2011/0068658) and Palmer et al. (US 2020/0092647).
With respect to claim 1, Mori discloses a method for vibrating a vibration device (Figs 14-15), including a piezoelectric element (item 1), a vibration member (item 922) to which the piezoelectric element is bonded (Figs 14-15), and a wiring member (item 2) connected with the piezoelectric element (Fig 1).
Mori does not disclose that the method comprises inputting a signal including a fundamental frequency component to the piezoelectric element through the wiring member, and vibrating the vibration device in a vibration mode that includes the fundamental frequency component and does not approximately include a high order frequency component that is n times (n represents an integer of 2 or more) the 
Kamitani et al. teaches a method for driving a piezoelectric vibrating device in which that the method comprises inputting a signal including a fundamental frequency component to the piezoelectric element through the wiring member, and vibrating the vibration device in a vibration mode that includes the fundamental frequency component and does not approximately include a high order frequency component that is n times (n represents an integer of 2 or more) the fundamental frequency component (Abstract).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to input a signal having a fundamental frequency and suppress harmonics, as taught by Kamitani et al. in the device of Mori for the benefit of inputting only the desired frequencies to the piezoelectric element (Paragraphs 69-70 and 74 of Kamitani et al.).
Palmer et al. teaches a method for driving a piezoelectric vibrating device in which the fundamental frequency component is lower than a resonance frequency component of the vibration device (Paragraph 80).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to provide a fundamental frequency lower than the resonance frequency, as taught by Palmer et al., in the device of Mori for the benefit of providing improved phase control (Paragraph 80 of Palmer et al.).
With respect to claim 2, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 1. Palmer et al. discloses that the fundamental frequency component is included in a human audible frequency band (Paragraph 996).
With respect to claim 3, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 2. Palmer et al. discloses that the vibration device is mounted in a vehicle (Paragraph 1453).
With respect to claim 4, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 1. Mori discloses that the wiring member includes a base (item 21) including a resin (Paragraph 37) and bonded to the vibration member (Fig 1b), and a plurality of conductors disposed on the base and connected with the piezoelectric element (Fig 1 and paragraph 37).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kamitani, Palmer et al., and Furuya (US 2014/0267510)
With respect to claim 5, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 1.
Mori does not disclose that the wiring member includes a first portion physically connected to the piezoelectric element, and a second portion physically connected to the vibration member.
Furuya teaches a piezoelectric vibrator device (Fig 3B) in which the wiring member (item 90) includes a first portion physically connected to the piezoelectric element, and a second portion physically connected to the vibration member (Fig 3B).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of the wiring member of Furuya with the piezoelectric device of Mori for the benefit of ensuring a secure connection of the wiring member to both the piezoelectric element and the vibration member (Fig 3B of Furuya).
With respect to claim 6, the combination of Mori, Kamitani et al., Palmer, and Furuya discloses the method for vibrating the vibration device according to claim 5. Furuya discloses that the piezoelectric element includes a principal surface opposing the vibration member, and a height position of the first portion in a direction orthogonal to the principal surface is different from a height position of the second portion in the direction orthogonal to the principal surface (Fig 3B, wherein the first portion attaches to the top of the piezoelectric element is at a different height position than the second portion, which is attached to the vibration portion at the height position of the bottom of the piezoelectric element).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kamitani, Palmer et al., and Gallmeyer (US 2003/0111933)
With respect to claim 7, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 1.
Mori does not disclose that the resonance frequency component of the vibration device is near an upper limit of a human audible frequency band or outside the human audible frequency band.
Gallmeyer teaches a piezoelectric vibration device in which the resonance frequency component of the vibration device is near an upper limit of a human audible frequency band or outside the human audible frequency band (Paragraph 26-27).
Before the effective filing, it would have been obvious to combine the resonant frequency range of Gallmeyer with the piezoelectric device of Mori for the benefit of providing a durable, long-lasting device (Paragraph 27 of Gallmeyer). 
Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive. Applicant argues that it would not be obvious to combine the teachings of the references as described in the rejection, as Kamitani is directed to a device driven at the fundamental resonant frequency, and that it would therefore not be obvious to drive at frequencies below the resonance frequency, as taught by Palmer. However, this argument is not relevant to the rejection, as Kamitani id not being modified by Palmer, but rather Mori is being modified by both Kamitani and Palmer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837